Citation Nr: 0616288	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  05-03 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased, compensable rating for scars 
of the groin area.

2.  Entitlement to a rating in excess of 10 percent for 
anxiety and depression.

3.  Entitlement to a rating in excess of 10 percent for a 
residual fracture of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
July 1946 and November 1950 to September 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision in 
which the RO denied the veteran's claim for an increased 
(compensable) rating for scars of the groin area.  The 
veteran filed a notice of disagreement (NOD) in November 
2004, and the RO issued a statement of the case (SOC) in 
January 2005.  The appellant filed a substantive appeal (via 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2005.

In February 2005, the veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.  Although the veteran requested a hearing before 
the Board in his November 2004 NOD, he withdrew his request 
for such a hearing in May 2006.

In March 2006, a Deputy Vice Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

The Board decision denying the veteran's claim for an 
increased rating for scars of the groin area is set forth 
below.  The claims for increased ratings for anxiety and 
depression as well as for residuals of a fracture of the 
cervical are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification action necessary to fairly adjudicate 
the claim for a higher rating for scars of the groin area has 
been accomplished.

2.  The veteran's scars of the groin area are superficial, 
measuring less than one percent of the veteran's body surface 
area, stable, nontender, and do not cause functional 
limitation or limitation of motion of the groin area.  The 
scars are less than 144 square inches in area.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for scars 
of the groin area are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7802, 7803, 7804, 
7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for increased 
rating for scars of the groin area has been accomplished.

In an April 2004 pre-rating letter, the RO advised the 
appellant and his representative of VA's responsibilities to 
notify and assist the appellant in his claim, and what was 
required to prove a claim for an increased rating for his 
scars of the groin area.  The RO explained the information 
and/or evidence required from him, including medical evidence 
showing that his service connected scars of the groin had 
worsened in severity.  Further, through the September 2004 
rating decision, a January 2005 SOC, and a March 2005 SSOC, 
the RO notified the appellant and his representative of the 
legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that RO's April 2004 pre-rating notice 
letter satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the April 
2004 notice letter, the RO requested that the appellant 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO explained that it would 
make reasonable efforts to obtain evidence to support his 
claim, such as medical records, employment records, or 
records from other agencies.  The April 2004 letter also 
notified the appellant that it would obtain non-VA medical 
records for which the appellant provided sufficient 
information and authorization.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the appellant has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
before and after the September 2004 rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this case, as 
indicated above, the appellant had full opportunity to 
respond after issuance of notice documents identified above, 
to include the RO's initial pre-rating notice letters, the 
rating decision on appeal, the SOC, and the SSOC.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549 Cf. 38 C.F.R. § 20. 1102.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  As regards the claim 
for increase on appeal, the Board finds that this was 
accomplished in the SOC and SSOC; this suffices for 
Dingess/Hartman.  The Court also held that VA notice must 
include information regarding the effective date that may be 
assigned.  While the RO has not explicitly provided such 
notice in this case, such omission is harmless on these 
facts.  Id.  Here, the claim for increase (for already 
service-connected disability) did not arise out of a claim 
for service connection; the Board is denying the claim for 
increase (hence, no effective date is being assigned); and 
there is no indication whatsoever that the veteran is 
challenging any effective date already assigned (the claim 
under consideration is limited to a claim for an increased 
rating).

Additionally, the Board finds that all necessary development 
has been accomplished with respect to the claim herein 
decided.  The RO has undertaken reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  In connection with the 
claim for increase, the veteran had hearing before RO 
personnel, and underwent a VA examination; the transcript of 
that hearing and the examination report are of record.  The 
appellant has not identified any outstanding medical 
treatment records, pertinent to the claim herein decided, 
from any VA or non-VA source.  In fact, according to a July 
2005 RO report of telephone contact, the veteran stated that 
he had no additional evidence to submit.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent records, in addition to those noted above, that 
need to be obtained.  The record also presents no basis for 
further developing the record to create an additional 
evidence to be considered in connection with the claim.

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim herein decided.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disabilities of the skin, to include scars, are rated under 
38 C.F.R. § 4.118.  A "superficial scar" is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7802, Note (2).  An "unstable scar" is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, 
Note (1).

Superficial scars are rated under Diagnostic Code 7802 (for 
scars other than head, face, or neck that are superficial and 
that do not cause limited motion), or Diagnostic Codes 7803 
(scars, superficial, unstable), 7804 (scars, superficial, 
painful on examination), or 7805 (to be rated on the basis of 
limitation of motion of the affected part).  Diagnostic Code 
7802 provides for a 10 percent rating for area/areas of 144 
square inches (or 929 sq. cm.) or greater, and Diagnostic 
Codes 7803 and 7804 each provides for a rating of 10 percent.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in every instance in which 
the rating schedule does not provide such an rating and the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

Considering the claim in light of the above-noted criteria, 
the Board finds that a compensable rating for the veteran's 
scars of the groin area is not warranted under any 
potentially applicable rating criteria.

According to an April 2004 VA dermatological examination 
report, the veteran reported that, by history (which is 
documented in the veteran's service records), he sustained 
scars of the penile shaft and glans penis in a parachuting 
accident during service.  The examiner reported that the 
veteran did not specifically address the residual scars of 
his penis.  Instead the veteran discussed problems related to 
his erectile dysfunction (for which the RO subsequently 
granted service connection).  Physical examination revealed 
hardly visible scars in the inguinal region or penile shaft.  
The glans penis had a widened opening by about 1.5 
centimeters.  Otherwise, no other abnormalities were noted.  
The veteran reported normal sensation in the inguinal 
regions.  The examiner described no findings of tenderness, 
adherence, instability, elevation or depression, 
inflammation, edema, keloid formation, disfigurement, or 
limitation of hip range of motion or penile mobility.  The 
examiner's impression was that there were hardly visible 
scars from the service-related parachute accident, with no 
deformities or impairment from the scars per se.  The total 
area of the involvement was less than one percent of the 
veteran's body surface area (BSA).

During his February 2005 Board hearing, the veteran 
testified, with respect to his residual scars, that his penis 
was cut at the tip.  He added that he experienced burning on 
urination.  He also observed that it is always red and 
tender.  He testified that he was not concerned about the 
scars, but the pain on urination.  See pages 16-17.

Applying the pertinent evidence to the applicable rating 
criteria, the Board notes that there no evidence of 
limitation of motion to warrant rating under Diagnostic Code 
7805.  Moreover, given the limited size of the scars (far 
less than 144 square inches, or 929 sq. cm.), and the fact 
that the scars are stable with no objective evidence of pain, 
a compensable rating also is not warranted pursuant to 
Diagnostic Codes 7802, 7803, or 7804.  The Board also points 
out that the veteran's RO hearing testimony (which was 
focused, primarily ,on his erectile dysfunction (claimed as 
penile deformity)), provides no basis for assignment of any 
higher rating, or any further development of the claim.  
Although he described pain on urination, he did not 
specifically address the service-connected  scars of his 
groin area. 

Under these circumstances, the veteran's scars of the groin 
area are appropriately rated as noncompensable (see 38 C.F.R. 
§ 4.31), and the claim for an increased (compensable) rating 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
shows that the appellant's symptoms more closely approximate 
the criteria for the current 10 percent rating, which 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER


An increased (compensable) rating for rating in excess of 
scars of the groin area is denied.


REMAND

As regards the claims for higher ratings that remain on 
appeal, the Board finds that further RO action on these claim 
on appeal is needed, even though such action will, 
regrettably, further delay an appellate decision in these 
matters.  

The record reflects that, after the issuance of the March 
2005 SSOC, the RO received additional VA outpatient treatment 
records, dated from June 2004 to June 2005, reflecting 
treatment for the veteran's cervical spine and psychiatric 
disabilities.  Under these circumstances, the Board has no 
choice but to remand these matters to the RO for 
consideration of each claim in light of the additional 
evidence received, in the first instance, and for issuance of 
a SSOC reflecting such consideration.  See 38 C.F.R. 
§§ 19.31, 19.37 (2005).

Prior to readjudicating the claims, the RO should obtain all 
outstanding VA orthopedic and psychiatric treatment records.  
It appears from the record that the veteran receives ongoing 
orthopedic and psychiatric treatment at the West Haven VA 
Medical Center (VAMC); therefore, it is likely it has 
additional relevant treatment records beyond June 2005 (the 
date of the last record of treatment contained in the claims 
file).  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present additional information and/or evidence pertinent to 
the claims on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the appellant meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the West 
Haven VAMC records of orthopedic and/or 
psychiatric evaluation and/or 
treatment, dated from June 2005 to the 
present.  The RO must follow the 
current procedures of 38 C.F.R. § 3.159 
as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to either or 
both of the claims on appeal.  The RO 
should ask the appellant to submit all 
pertinent evidence in his possession 
that is not already of record, and 
explain the type of evidence that it is 
his ultimate responsibility to submit.  
The RO should ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that 
he has a full one-year period to 
respond, although VA may decide the 
claim within the one-year period. 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After accomplished the requested 
actions, and any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the claims on appeal in 
light of all pertinent evidence (to 
particularly include all that 
associated with the claims file after 
the March 2005 SSOC), and legal 
authority.  

6.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the appellant and his representative a 
SSOC that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response before 
the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


